DETAILED ACTION
Claims 1-19 are pending, and claims 1-5 and 17-19 are currently under review.
Claims 6-16 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/11/2022 has been entered.  Claims 1-19 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissler (2012, Plastizitat, deformationsinduzierte Phanomene und Elinvareigenschaften in antiferromagnetischen austenitischen FeMnNiCr-Basislegierungen) in view of Steinemann (GB1231243).
Regarding claim 1, Geissler discloses an antiferromagnetic alloy [title]; wherein said alloy has a composition as seen in table 1 below [p.142 table A3]. The examiner notes that the disclosed alloy composition of Geissler falls within the instantly claimed range.  See MPEP 2131.03.  The examiner considers the alloy of Geissler to be absent Be and other unrecited elements, meeting the claimed limitation of “consisting of…” since Geissler is silent regarding any inclusion of Be or other elements, such that one of ordinary skill would have recognized the alloy of Geissler to be absent Be or other elements absent a specific teaching to the contrary.  Alternatively, since Geissler is silent regarding any inclusion of Be as stated previously, the examiner submits that one of ordinary skill would have been suggested to avoid unnecessary alloying elements (ie. Be) absent concrete evidence to the contrary.  Furthermore, since Geissler is silent regarding any specific amounts of other impurities or C, the examiner submits that one of ordinary skill would have reasonably considered the alloy of Geissler to be absent said impurities or C, which overlaps with the claimed amounts of impurities and C.
Geissler does not expressly teach an inclusion of Ti as claimed.  Steinemann discloses also discloses an austenitic, antiferromagnetic Fe-based alloy [p.2 In.73-85]; wherein said alloy can further include Ti among others in an amout of up to 5 weight percent in order to improve precipitation hardening [p.2 In.89-99, p.3 ln.62-64].  Therefore, it would have been obvious to include Ti to precipitation hardening as disclosed by Steinemann and further improve strength as determined by the examiner.  The examiner notes that the overlap between the disclosed Ti composition of Steinemann and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Alternatively, the examiner further submits that it would have been obvious to select Ti from the disclosed options of Steinemann because Steinemann expressly discloses Ti as a desirable element for the express motivation of precipitation hardening, as well as including specific examples containing Ti [p.3 ln.1-20].  See MPEP 2144.08.  Furthermore, it would also have been obvious to utilize Ti from the disclosure of Steinemann for the predictable result and express need of precipitation hardening out of the finite number of possible alloying elements (ie. mere 7 choices) in view of the express teachings of Steinemann to include Ti as a desirable alloying element.  See MPEP 2143(I)(E).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Geissler (wt.%)
Mn
10 – 30
24
Cr
4 – 10
8
Ni
5.5 – 15
7
Ti
0.1 – 1.3
0 – 5 (Steinemann)
Fe & Impurities
Balance
Balance


Regarding claims 2-5 and 17, Geissler and Steinemann disclose the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition suggested by Geissler and Steinemann further falls within or overlaps the instantly claimed ranges of Mn, Cr, Ni, and Ti, which is prima facie evidence of anticipation and obviousness, respectively.  See MPEP 2131 & MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 8/11/2012 regarding the rejections over Geissler and Steinemann, have been fully considered but they are not persuasive.
Firstly, applicant’s remarks regarding table A.5 have been considered and are persuasive.  Nonetheless, the examiner still cannot concur with applicant’s position regarding the alleged requirement of both Al and Ti together.  Specifically, it is again noted that examples and embodiments do not constitute a teaching away from other embodiments of the prior art.  The examiner notes that applicants’ position is essentially that Geissler teaches away from including only Al or Ti and requires inclusion of both Al and Ti together.  The examiner cannot concur.  Since Geissler does not apparently criticize or discredit the use of only Al or only Ti, the examiner cannot consider Geissler to specifically require both Al and Ti together absent concrete evidence to the contrary.  See MPEP 2145(X)(D)(1).
 Applicant further argues that none of the examples of Steinemann meet the claimed composition.  Again, it is noted that examples and embodiments do not constitute a teaching away from other embodiments or the broader disclosure of the prior art.  See MPEP 2123.  Since Steinemann broadly teaches including up to 5 weight percent of inclusion elements, including Ti, the examiner cannot consider the instant claim to be unobvious over the prior art.
Applicant then argues that the office action purports to isolate only a single element from Steinemann (ie. Ti) to add to the composition of Geissler, which would not have been obvious to one of ordinary skill.  The examiner cannot concur.  It is not apparent to the examiner, nor has it been made clear by applicant, as to why one of ordinary skill in the art of metallurgy would not be able to select Ti as a desired inclusion element from the express disclosure of Steinemann teaching that Ti can be included for precipitation hardening.  The examiner further cannot concur in view of example i) of Steinemann wherein Ti is expressly demonstrated by Steinemann as a singular alloying element [p.3 ln.1-20].  Although example i) does not exactly meet the claimed ranges, the examiner submits that example i) still demonstrates that the concept of selecting desired alloying elements (in this case Ti) from the broad list disclosed by Steinemann would have been entirely obvious to one of ordinary skill.
Applicant further alleges that the potential list of alloying elements disclosed by Steinemann would result in 127 possibilities and would not be envisioned by one of ordinary skill.  The examiner interprets this to mean that applicant is arguing the obviousness of selecting a single species from a disclosed broad genus.  See MPEP 2144.08.  The examiner still cannot concur.  As stated in the previous office action and above rejections, it would have been obvious to select Ti from the disclosed options of Steinemann because Steinemann expressly discloses Ti as a desirable element for the express motivation of precipitation hardening, as well as including specific examples containing Ti [p.3 ln.1-20].  See MPEP 2144.08.  
It appears that applicant further argues that the rejection is based on impermissible hindsight.  In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Allowable Subject Matter
Claims 18-19 are allowable.
See previous office action for detailed reasons for allowance.

Conclusion
Claims 1-5 and 17 rejected.
Claims 18-19 are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734